DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a DIV of 16/164,573, filed 10/18/2018; issued as US PAT 10792266 claiming earlier priority to 16/164,573 with the earliest priority to 62/575,973 filed 10/23/2017.

Status of Claims
Claims 1-20 are pending. Claims 1-3 and 20 are under examination. Claims 4-19 are withdrawn, see below election/restriction.

Election/Restrictions
Applicant’s election without traverse of the species pulmonary disease (reading on claims 1-3 and 20) in the reply filed on Aug 1 2022 is acknowledged. Support for new claim 1 (amended) and new claim 20 directed to pulmonary disease, is found in the specification at paragraph 30, noting the role of Peroxisome proliferator-activated receptors (PPARs) and PPAR agonists to treat pulmonary disease.
As per the specification at paragraph 144, pulmonary disease is defined as including but not limited to pulmonary fibrosis and systemic sclerosis.
The single compound of claim 1, 2-ethylpentadecanoic acid has been identified as CAS Reg No.69868-06-0. See STN and SciFinder Searches accompanying office action.

    PNG
    media_image1.png
    328
    296
    media_image1.png
    Greyscale


Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on April 25 2022, June 1 2021, Jan 13 2021 and Sept 18 2020 is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered.

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of various metabolic/inflammatory/cardiovascular diseases1 listed in claim 1, does not reasonably provide enablement for the full scope of treating all pulmonary diseases, such as pulmonary hypertension.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 1 is directed to a method of treatment or prophylaxis of a condition selected from the group consisting of metabolic syndrome, cardiovascular disease, diabetes, type 2 diabetes, anemia, dyslipidemia, hypertension, inflammation, a chronic inflammatory disease, rheumatoid arthritis, insulin resistance, a fibrotic disease, prediabetes, fatty liver disease, steatohepatitis, iron overload, pulmonary disease, and nonalcoholic steatohepatitis, comprising:
administering to a patient in need thereof a pharmaceutical composition comprising an effective amount of 2-ethylpentadecanoic acid, or a pharmaceutically acceptable salt thereof.
Claims 2-3 is/are directed to the method of Claim 1, wherein the pharmaceutical composition is in a unit dosage form and wherein the pharmaceutical composition comprises from 0.01 mg to 10000 mg of the 2-ethylpentadecanoic acid, or the pharmaceutically acceptable salt thereof.
Claim 20 is directed to the method of claim 1 and the condition pulmonary disease.
Claims 1-3 and 20 is/are not enabled for the full scope of the methods claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: 
The instant claimed invention is highly unpredictable since one skilled in the art recognizes the unpredictability in the art to use peroxisome proliferator-activated receptor (PPAR) agonists in the treatment of pulmonary arterial hypertension. 
While there are indications that PPAR agonists maybe useful in the treatment of pulmonary conditions such as pulmonary fibrosis and COPD (see specification paragraph 164, citing Agrawal et al. 2011; paragraph 172, citing Akeno et al. 2008), Stenmark2 teaches that a peroxisome proliferator-activated receptor-γ agonist (PGJ2) failed to arrest progression of pulmonary arterial hypertension, see L1022, column 2. 
Additionally, Crossno3 discloses the failure of the PPAR agonist, rositglitazone, to block the development of pulmonary hypertension, apparently because of its inability to repress sustained Rho kinase-mediated arterial vasoconstriction, see abstract.
Therefore, the unpredictability of treating all pulmonary diseases (PH) as noted by the art is a Wands factor against the enablement of the full scope of the claimed invention.
The breadth of the claims
The instant claims are very broad since these claims read on treatment of any the metabolic/inflammatory/cardiovascular disorders, as well as the pulmonary diseases (including non-enabled aspects such as pulmonary hypertension) as claimed by claim 1.  
The breadth of claims is a Wands factor against the enablement of the full scope of the claimed invention.
The amount of direction or guidance presented, and the presence or absence of working examples: 
It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
It is pointed out that there is no working example to necessarily support treatment of the full scope of pulmonary diseases as currently claimed.
	The following experimental examples 1-3 from the specification are noted to enable the claimed invention, the treatment of metabolic syndrome and related disorders.
Example 1: Comparisons of cardiometabolic effects in diet-induced obese mice treated daily with oral pentadecanoic acid (5 mg/kg BW), heptadecanoic acid (5 and 50 mg/kg BW) for 12 weeks compared to vehicle controls. Data from example 1, Table 1 specifically supports treatment of metabolic syndrome disorders only, the doses of heptadecanoic acid and pentadecanoic note improved glucose, insulin and cholesterol values when compared to a control vehicle in obese mouse models, especially at day 84 of the study. Data from example 1, Table 2 notes improved plasma lipid and blood values (supportive of treating metabolic syndrome) in mice fed a high fat diet when treated with pentadecanoic acid vs. a high fat diet mouse control. Data from example 1, Table 3 discloses improved liver histology (in terms of fibrosis, associated with metabolic syndrome) in mice on a high fat diet also taking pentadecanoic acid, versus a high fat diet control.
Example 2: Comparisons of clinical effects from a diet-induced rabbit model for metabolic syndrome-associated dyslipidemia, inflammation, and hemolytic anemia, including a case group treated daily with oral pentadecanoic acid (Cl5:0) (35 mg/kg BW) for 11 weeks.
Example 3: Study of structure-activity relationships among saturated free fatty acids (FFAs) and substituents to optimize the observed health benefits of odd-chain saturated free fatty acids to treat metabolic syndrome and associated diseases. The data from Table 4 of example 3 notes improved PPAR-alpha agonist activity of various FFAs, which the specification relates to “the observed health benefits of odd-chain saturated free fatty acids to treat metabolic syndrome and associated diseases.” See paragraph 227.
The data of Examples 1-3, at best, can only support treatment of metabolic syndrome and related conditions. 
These experimental examples and data (enabling only metabolic syndrome and related diseases) cannot support the full scope of claimed diseases, such as pulmonary diseases.
The lack of working examples is a Wands factor against supporting the full scope of enablement as presently claimed. 
Therefore, in view of the Wands factors as discussed above, the unpredictability in the art to use PPAR agonists to treat pulmonary hypertension; the broad scope of the claims and lack of working examples, the claimed invention fails to be enabled for the full scope as presently claimed.

Conclusion
In summary, no claims are allowed.  
Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629         

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                       


    
        
            
        
            
        
            
    

    
        1 metabolic syndrome, cardiovascular disease, diabetes, type 2 diabetes, anemia, dyslipidemia, hypertension, inflammation, a chronic inflammatory disease, rheumatoid arthritis, insulin resistance, a fibrotic disease, prediabetes, fatty liver disease, steatohepatitis, iron overload, and nonalcoholic steatohepatitis,
        2 Stenmark et al. Am J Physiol Lung Cell Mol Physiol297: L1013–L1032, 2009
        3 Crossno et al. Am J Physiol Lung Cell Mol Physiol. 2007 Apr;292(4):L885-97